Citation Nr: 0627613	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  98-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus with diabetic neuropathy.

2.  Entitlement to service connection for a heart condition, 
claimed as secondary to post-traumatic stress disorder or, 
alternatively, to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Marine Corps from 
July 1968 to May 1970 and in the Army from July 1974 to 
September 1977.

The issue of an increased evaluation for diabetes mellitus 
comes before the Board on appeal from an August 2003 rating 
decision, which granted service connection and an initial 
evaluation of 20 percent.  The issue of secondary service 
connection for a heart condition comes before the Board on 
appeal from a March 2004 rating decision which denied 
entitlement to the benefit.  In May 2005, the Board denied 
the veteran's claims.  By order dated in May 2006, the Court 
of Appeals for Veterans Claims remanded the claims to the 
Board for development in conjunction with instructions laid 
out in an April 2006 Motion for Joint Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2006 Motion for Joint Remand, the parties agreed 
that VA should attempt and document its efforts to schedule a 
VA medical examination for this incarcerated veteran in 
connection with his claim for an increased rating for 
diabetes mellitus and his claim for service connection for a 
heart disorder.  Although such efforts have been unsuccessful 
and documented in the past, those efforts were with specific 
reference to a PTSD examination, rather than to a diabetes 
mellitus or heart examination.  Thus, the claims are remanded 
for such efforts to be undertaken.

The parties also noted that the Commonwealth of Virginia, and 
specifically the prison in which the veteran is incarcerated, 
may have relevant treatment records.  A request should be 
made for those. 



Accordingly, the case is REMANDED for the following action:

1.  Attempt to schedule the veteran for a 
VA examination to determine the current 
severity of his diabetes mellitus and to 
discern the nature and etiology of any 
heart disorder diagnosed.  An opinion as 
to whether a heart disorder is proximately 
due to, or the result of, the veteran's 
service-connected PTSD or diabetes 
mellitus should also be requested in 
conjunction with the exam.  

Any and all efforts to schedule this 
incarcerated veteran for an exam should be 
documented in the claims file, to include 
requests to the prison facility for 
medical access to the veteran and the 
prison facility's responses to those 
requests.

2.  Request from the prison facility run 
by the Commonwealth of Virginia the 
veteran's medical treatment records from 
January 2000 forward.

3.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


